Citation Nr: 1609276	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hip.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as a chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for claustrophobia and social and industrial disorder, secondary to injuries sustained on an elevator while receiving treatment at a VA medical facility in May 2012.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Julie L. Glover, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to August 1991, from November 1992 to October 1995, and from January 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2011, the Veteran provided testimony before the undersigned with respect to the issues of entitlement to service connection for a left hip disorder and entitlement to a TDIU.  A transcript of the hearing is of record.  In February 2012, the Board remanded these two issues for further development.

The remaining issues on appeal were perfected for appellate review following the Board's February 2012 remand.  In a March 2015 VA Form 9, the Veteran indicated that he would like to testify at a Board hearing with respect to these issues.  However, in September 2015 correspondence, the Veteran withdrew his request for a Board hearing.  

The issues of entitlement to service connection for arthritis of the left hip and for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has tinnitus that is likely attributable to noise exposure during military service.

2.  Hearing loss for VA purposes is not currently shown in either ear.
  
3.  There is no credible evidence indicating that the Veteran has a "qualifying chronic disability" manifested by chronic fatigue syndrome, nor is there any indication that the Veteran has a current disability, such as chronic fatigue syndrome for which service connection can be awarded.

4.  Any additional disability from the Veteran being stuck inside an elevator while being treated at a VA medical facility in May 2012 was not the result of VA hospital care, medical or surgical treatment, or an examination rendered by VA.

5.  Resolving all reasonable doubt in favor of the Veteran, prior to May 4, 2012, the evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.   The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

4.  The criteria for compensation under 38 U.S.C.A. § 1151, for claustrophobia and social and industrial disorder, secondary to injuries sustained on an elevator while receiving treatment at a VA medical facility in May 2012, are not met. 38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §3.361 (2015). 

5.  Prior to May 4, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for tinnitus and for a TDIU which constitutes a complete grant of the claims.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to these claims.

With respect to the other claims on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in August 2012, prior to the initial adjudication of the claim, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining private and VA treatment records.  In addition, the Veteran has been afforded VA examination with respect to the claims for service connection for bilateral hearing loss and for chronic fatigue syndrome.  With respect to the 1151 claim, the evidence, to include the Veteran's own statements, indicates that the Veteran does not have current additional disability/symptoms that may be associated with hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C. § 1701(3)(A) , or as part of an approved rehabilitation program under chapter 31 of title 38, or a program (known as a "compensated work therapy program") under 38 U.S.C. § 1718.  As such, no examination or medical opinion was required to fulfill the duty to assist the Veteran with respect to this claim.    

Accordingly, the Board will address the merits of the Veteran's claims.

Service Connection Claims

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Bilateral hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking service connection for bilateral hearing loss.  He contends that he was exposed to excessive noise from artillery, tanks, and weapons fire while serving in the infantry.  The record supports the Veteran's job duties during service.  Thus, the Board concedes that the Veteran was exposed to acoustic trauma.     

The Veteran underwent a VA audiology consultation in September 2010.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
30
25
LEFT
20
20
25
30
25

Speech audiometry revealed speech recognition ability of 100 percent in the both ears.  

In August 2013, the Veteran underwent a VA audiology examination.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
25
15
LEFT
15
15
20
25
20

Speech audiometry revealed speech recognition ability of 96 in the right ear and of 94 in the left ear.  The examiner noted that the Veteran had normal hearing in both the right ear and left ear.

As noted above, the Veteran had noise exposure from various military weapons during active duty service.  Even conceding that the Veteran was exposed to artillery noise during service, there is no evidence showing that the Veteran has had sufficient hearing loss in either ear to qualify as a disability for VA compensation purposes.  Therefore, the Board concludes that the preponderance of the evidence establishes that a bilateral hearing loss disability has not been present at any time during the pendency of this claim.  Accordingly, service connection for bilateral hearing loss cannot be established at the present time as there is no disability under 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Tinnitus

The Veteran contends that his tinnitus began in service due to noise exposure from artillery, tanks, and weapons fire while serving in the infantry.  In this case, there are two medical nexus opinions of record - a favorable VA medical opinion dated in September 2010 and an unfavorable VA opinion dated in August 2013.  

The Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Chronic Fatigue Syndrome

The Veteran contends that he is entitled to service connection for chronic fatigue syndrome.  He asserts that since his Gulf service, he has experienced chronic fatigue.

The Veteran's service treatment records are negative for any complaints or treatment of fatigue or symptoms related to fatigue. 

On VA Gulf War examination in August 2010, the Veteran associated his daily fatigue with polyarthralgia.  Following a review of the Veteran's pertinent medical history and a physical examination, the examiner determined that he did not meet the criteria for chronic fatigue syndrome.

On VA Gulf War examination in August 2013, the examiner noted that the claims folder had been reviewed prior to the examination.  The Veteran reported that he was first diagnosed with chronic fatigue syndrome in 1991 at his post-deployment examination, but there was no record of this.  The Veteran stated that he was exposed to chemicals, depleted uranium, oil fires, and insecticides while he was deployed to Saudi Arabia and began having fatigue and joint pains at that time.  Based on the examination findings, the examiner opined that it was less likely than not that the Veteran has chronic fatigue syndrome.  The examiner noted that the Veteran has multiple medical problems, including depression, PTSD, nightmares, degenerative joint disease, and migraine headaches which can be associated with symptoms similar to chronic fatigue syndrome.      

On this record, the Board finds that the weight of the evidence, lay and medical, demonstrates that service connection for chronic fatigue syndrome is not warranted. According to the law, compensation may be paid to a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016, following such service, and such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015); 71 Fed. Reg. 242, 75,669-72 (Dec. 18, 2006).  Here, there is information of record which indicates that the Veteran served in the Gulf War Theater of Operations.  As such, the Veteran meets the definition of "Persian Gulf veteran" for purposes of 38 U.S.C.A. § 1117.  See also 38 C.F.R. § 3.317(d)(1)(2).  However, the Veteran does not exhibit any objective indications of chronic fatigue syndrome as determined by the VA examinations of record.  Specifically absent were acute onset of symptoms, low grade fever, non-exudative pharyngitis, palpable cervical or axillar adenopathy, generalized myalgias or weakness and migratory joint pain.  Absent objective indicators of unexplained fatigue, service connection for chronic fatigue syndrome resulting from an undiagnosed illness is not warranted.  See 38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a).

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran is competent to state that he has chronic fatigue, which is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his chronic fatigue is associated with an undiagnosed illness.  In this case, the Veteran is not competent to offer an opinion regarding the etiology of his chronic fatigue.  The question regarding the etiology of such a disability involves the ruling in or out of multiple potential etiologies and is a complex medical issue that cannot to be addressed by a layperson.  In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for chronic fatigue syndrome, to include as a chronic disability resulting from an undiagnosed illness must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

1151 Claim

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.  Id. 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately prior to the beginning of medical or surgical treatment to the Veteran's condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

If a Veteran receives treatment by or through VA and sustains disability in addition to that for which he was being treated, VA compensation may be awarded as if the additional disability was service-connected.  38 U.S.C.A. § 1151.  To qualify, the additional disability cannot be a result of the veteran's willful misconduct and must have been caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA.  The proximate cause of the disability must be (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  Id. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  Generally, all patient care furnished by VA shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof. In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  38 C.F.R. § 17.32(b).  The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d) .

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

In order for an additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 100 (2005).  The additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA.  Id. at 101.

In Loving, the Veteran was undergoing a VA examination when a metal ceiling grate fell on him.  The Court held that the claimed knee injury resulting from the fallen grate was coincidental to the examination, and not caused by it, and concluded that the Veteran's claim for compensation under §1151 "lies beyond the ambit of section 1151."  Id .at 100-101.  In support of its conclusion in Loving, the Court made reference to the case of Sweitzer v. Brown, 5 Vet. App. 503 (1993), in which the Court affirmed a Board decision denying §1151 benefits for a Veteran who claimed that, while waiting for a VA examination, an unidentified patient in a motorized wheelchair struck him and knocked him to the ground.  The Court, in Sweitzer, held that §1151 contemplated recovery only for disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination.

In Sweitzer, the Court emphasized that §1151 "does not address disabilities that are merely coincidental with the receipt of VA treatment or which are not the result of actions by the VA."  Id. at 505.  The Court also noted that the legislative history reinforced the conclusion that compensation under §1151 is to be awarded only for an increase in disability that is the result of action by VA, and not from a coincidental event.  Id.; see also VAOPGCPREC -97 (Jan. 29, 1997) (concluding that the provisions of §1151 effective prior to October 1, 1997, do not cover injuries which were merely incurred during or coincident with hospitalization but not as a result of hospitalization); see also VAOPGCPREC 1-99 (Feb. 16, 1999) (holding that the provisions of §1151, effective prior to October 1, 1997, authorize compensation only for disability resulting from treatment or examination itself at a VA facility, and not for disability due to such intervening causes as a sexual assault or another intentional tort).  Although §1151 was amended in 1997 to add the element of fault, the intent of Congress to provide compensation for disability related to VA treatment or examination has not changed. 

In this case, the Veteran contends that he suffers claustrophobia and social and industrial disorder secondary to injuries he sustained to his right leg in May 2012 while stuck in an elevator at the Biloxi VAMC while he was a patient there.  A police incident report confirms that the Veteran was stuck on an elevator in May 2012 and was safely removed. 
 
A May 2012 VA psychology record, notes the Veteran's complaints of an exacerbation of his claustrophobia since the incident.  Moreover, the Veteran reported that since that time, he has not taken an elevator again.   

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that any claimed residuals of the reported May 2012 elevator incident are not due to VA hospital care, medical or surgical treatment, or examination, and that, therefore, compensation benefits pursuant to 38 U.S.C.A. § 1151 are not warranted in this case. 

Even if the incident occurred while the Veteran was receiving VA medical care, as was the situation in Loving, there is no evidence that the Veteran's additional injury or injuries was due to any VA treatment or examination.   As described above, VA precedential law is clear that such an incident is "beyond the ambit of Section 1151", even where additional disability is incurred.  Loving, 19 Vet. App. at 100-101.

In light of the above, the Board finds that the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151,  for claustrophobia and social and industrial disorder, secondary to injuries sustained on an elevator while receiving treatment at a VA medical facility in May 2012, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran contends that he is unable to work due to his multiple service-connected disabilities. 

Currently, the Veteran has a combined evaluation of 100 percent for his service-connected disabilities.  Prior to May 4, 2012, the Veteran's service-connected disabilities have a combined evaluation of 80 percent for: PTSD, rated as 50 percent disabling; migraine headaches, rated as 30 percent disabling; hallux valgus, left foot, rated as 20 percent disabling; Gulf War Syndrome, rated as 20 percent disabling; scars, left foot, rated as 10 percent disabling; pseudofolliculitis barbae, rated as 10 percent disabling; and irritable bowel syndrome, rated as 10 percent disabling.  The Veteran's combined disability rating is 80 percent, effective November 12, 2006.

The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2015), Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  In this case, as of May 4, 2012, the Veteran is in receipt of a combined 100 percent evaluation for his service-connected disabilities. 

Prior to May 4, 2012, the Veteran has a less than total combined evaluation. Therefore, the Board will consider whether the Veteran is entitled to a TDIU during this period. 

As shown above, prior to May 4, 2012, the Veteran has one or more service-connected disabilities rated at 40 percent or higher and a combined evaluation of 80 percent.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a). 

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.  

Of record is a June 2003 statement from a VA vocational rehabilitation counselor who indicated that the Veteran was not a feasible candidate for vocational rehabilitation services at that time, but he could reapply if his condition changed and he obtained a medical release from a physician.

In his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked for Mississippi Job Corps in February 2007.  

In an August 2008 VA psychiatric examination, it was noted that the Veteran's only other considerable employment (outside of the military) was for a period of 10 months in 2007.  The examiner stated that that the Veteran did not have any obvious cognitive or thought disorder that would prevent him from being employed, however, considering his diagnosis of PTSD and his lifetime pattern of being unable to cope with stressful situations, the Veteran may benefit more from a low-functioning, less stressful employment in a highly structured or supervised setting where he can be monitored for any potential emergence of severe psychiatric symptoms.  The examiner opined that the Veteran's present symptoms of PTSD at least as likely as not prevent him from securing and following substantially gainful employment.
       
A July 2015 vocational assessment was provided by a private vocational consultant.  The vocational consultant indicated that the Veteran's claim file had been reviewed and that an interview had been conducted with the Veteran.  Based on a review of the claims file and interview, the vocational consultant concluded that that it was more likely than not that the Veteran had been unable to work since leaving his security job in 2007.  The vocational consultant noted that the Veteran's symptoms and limitations had been consistent over the years and that in spite of attempting to receive treatment, his service-connected conditions persisted and eliminated the ability to maintain substantial gainful employment.  The vocational consultant specifically addressed the August 2008 VA examination report and concluded that the type of employment that the Veteran could perform would be "marginal or accommodated work" and not substantial and gainful employment.  

In considering all the evidence, the Board finds that the Veteran is, for all practical purposes, precluded from substantially gainful employment.  The Veteran has not held employment outside of the military and the medical evidence indicates that in particular, the Veteran's service-connected PTSD is of such severity as to preclude employment.  In reaching this determination, the Board notes that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, when the Board looks at the totality of the circumstances, including the combined 80 percent rating, it is apparent that the usual amount of success in the Veteran overcoming the handicap of disabilities would be prevented by the combination and severity of his service-connected disabilities.  See 38 C.F.R. § 4.15. 

Based upon the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the benefit of the doubt should be given to the Veteran, and TDIU should be granted prior to May 4, 2012.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for chronic fatigue syndrome, to include as a chronic disability resulting from an undiagnosed illness is denied.

The claim for compensation benefits pursuant to 38 U.S.C.A. § 1151, for claustrophobia and social and industrial disorder, secondary to injuries sustained on an elevator while receiving treatment at a VA medical facility in May 2012, is denied.  

Prior to May 4, 2012, entitlement to a TDIU is granted. 





REMAND

The remaining claims of entitlement to service connection for arthritis of the left hip and for a sleep disorder, warrant further development.
 
Left Hip

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking service connection for a left hip disability, to include as secondary to his service-connected left foot disability.  

This claim was remanded by the Board in February 2012 in order to address the issue of aggravation.  

The Veteran was provided a VA disability benefits questionnaire (DBQ) for hip and thigh conditions in April 2012. The examiner opined that "the preponderance of the medical evidence does not support the foot condition in the causation of the hip condition."  However, the examiner does not provide a specific opinion as to whether a left hip disability is aggravated by the service-connected left foot disability.  Accordingly, the Board finds that further VA opinion is warranted.

Sleep Disorder

The Veteran's claim for service connection for a sleep disorder was originally denied by the RO in a May 1996 rating decision.  In August 2012, the Veteran indicated that he was once again seeking service connection for a sleep disorder and a September 2014 rating decision denied the claim.  

However, a review of the claims files shows that the Veteran has not been provided with the appropriate VCAA notice in conjunction with his most recent application to reopen the claim for service connection for a sleep disorder.  Such notice is mandatory. 

The Board notes that recently VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1)  does not require VA, upon receipt of an application to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen. 

Nevertheless, in this case the Veteran has not been provided with any VCAA notice as to the application to reopen the claim for service connection for bilateral hearing loss.  Accordingly, this due process deficiency must be correct by providing the opportunity for the issuance of such notice.  

Accordingly, the case is REMANDED for the following action:

1.  Return the entire claims file, to include a copy of this REMAND, to the April 2012 VA DBQ hip and thigh conditions examiner for a supplemental medical opinion. 

Specifically, the examiner should indicate whether, based on further review of the claims file, should provide an opinion, with complete rationale, as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left hip disability is aggravated by the service-connected left foot disability as opposed to its being more likely the result of some other cause or factors. 

If the April 2012 VA examiner is unavailable, or another examiner is deemed warranted, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responding to the questions and points raised above. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 
   
2.  Provide the Veteran with appropriate VCAA notice as to his application to reopen the claim for service connection for a sleep disorder.  

3.  The Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.
 
4.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


